 Case 2:19-cv-00828-MWF-MAA Document 192 Filed 10/29/20 Page 1 of 5 Page ID #:4404



                                                                 CLOSED
1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED ARISTS CORPORATION, a               Case No. 2:19-cv-828-MWF (MAAx)
     Delaware corporation,
12                                              Before the Honorable Michael W.
13                     Plaintiff,               Fitzgerald
14         v.                                   FINAL JUDGMENT AND
15                                              PERMANENT INJUNCTION
16   UNITED ARTIST STUDIOS LLC, a
     Nevada limited liability company;
17   UNITED ARTIST FILM FESTIVAL
18   LLC, a Nevada limited liability
     company; XLI TECHNOLOGIES
19   INC., a revoked Nevada corporation;
20   XLI41 L.L.C., a Nevada limited
     liability company; JAMES P.
21
     SCHRAMM, an individual; and DOES
22   1-10, inclusive,
23
                       Defendants.
24
25
26         The Court previously granted summary judgment in favor of Plaintiff United
27   Artists Corporation (“United Artists”) and against Defendant James P. Schramm.
28
                                            1
 Case 2:19-cv-00828-MWF-MAA Document 192 Filed 10/29/20 Page 2 of 5 Page ID #:4405




1    (Docket No. 182). The Court also previously entered a default judgment against
2    the Corporate Defendants. (Docket No. 190). All claims in this action are now
3    resolved.
4          NOW, THEREFORE, pursuant to Rules 54, 58, and 65(d) of the Federal
5    Rules of Civil Procedure,
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
7    judgment in favor of United Artists be entered as follows:
8          1. Schramm is found to have willfully infringed the UNITED ARTISTS
9                Marks under 15 U.S.C. § 1114 and the common law; willfully violated
10               15 U.S.C. § 1125(a); willfully diluted the UNITED ARTISTS mark
11               under 15 U.S.C. § 1125(c); willfully committed cyberpiracy under 15
12               U.S.C. § 1125(d); willfully violated California Business & Professions
13               Code section 17200 by engaging in unlawful, unfair, and fraudulent
14               business practices; and willfully committed unfair competition under the
15               common law;
16         2. Schramm and, as applicable, his agents, servants, employees, partners,
17               representatives, assigns, successors, related companies, and attorneys,
18               and all persons in active concert or participation with Schramm or with
19               any of the foregoing, who receive actual notice of this Final Judgement
20               and Permanent Injunction by personal service or otherwise, are
21               PERMANENTLY ENJOINED from the following:
22                  a. Manufacturing, transporting, promoting, importing, advertising,
23                     publicizing, distributing, offering for sale, or selling any goods or
24                     services offered under the UNITED ARTIST STUDIOS and
25                     UNITED ARTIST FILM FESTIVAL marks, UNITED ARTISTS
26
                       Marks, or any other mark, name, symbol, or logo, which is likely
27
                       to cause confusion or to cause mistake or to deceive persons into
28
                                                 2
 Case 2:19-cv-00828-MWF-MAA Document 192 Filed 10/29/20 Page 3 of 5 Page ID #:4406




1                 the erroneous belief that any goods or services that Schramm
2                 caused to enter the stream of commerce or any of Schramm’s
3                 commercial activities are sponsored or licensed by United Artists,
4                 are authorized by United Artists, or are connected or affiliated in
5                 some way with United Artists or the UNITED ARTISTS Marks;
6              b. Manufacturing, transporting, promoting, importing, advertising,
7                 publicizing, distributing, offering for sale, or selling any goods or
8                 services offered under the UNITED ARTIST STUDIOS and
9                 UNITED ARTIST FILM FESTIVAL marks, the UNITED
10                ARTISTS Marks, or any other mark, name, symbol, or logo that is
11                a copy or colorable imitation of, incorporates, or is confusingly
12                similar to the UNITED ARTISTS Marks;
13             c. Implying United Artists’ approval, endorsement, or sponsorship of,
14                or affiliation or connection with, Schramm’s goods, services, or
15                commercial activities, passing off Schramm’s businesses as those
16                of United Artists’, or engaging in any act or series of acts which,
17                either alone or in combination, constitutes unfair methods of
18
                  competition with United Artists and from otherwise interfering
19
                  with or injuring the UNITED ARTISTS Marks or the goodwill
20
                  associated therewith;
21
               d. Engaging in any act which is likely to dilute the distinctive quality
22
                  of the UNITED ARTISTS Marks and/or injures United Artists’
23
                  business reputation;
24
               e. Representing or implying that Schramm is in any way sponsored
25
                  by, affiliated or connected with, or licensed by United Artists;
26
               f. Using “United Artist Studios LLC,” “United Artist Film Festival
27
                  LLC,” the UNITED ARTISTS Marks, or any other mark, name,
28
                                            3
 Case 2:19-cv-00828-MWF-MAA Document 192 Filed 10/29/20 Page 4 of 5 Page ID #:4407




1                  symbol, or logo that is a copy or colorable imitation of,
2                  incorporates, or is confusingly similar to the UNITED ARTISTS
3                  Marks, as a trade name; and
4               g. Knowingly assisting, inducing, aiding, or abetting any other person
5                  or business entity in engaging in or performing any of the activities
6                  referred to in paragraphs a. to g. above.
7        3. Schramm shall, within fifteen (15) days from the service of this Final
8            Judgment and Permanent Injunction, deliver to United Artists for
9            destruction any and all digital files, packaging, printed graphics,
10           promotional materials, business cards, signs, labels, advertisements,
11           flyers, circulars, and any other items in their possession, custody, or
12           control bearing the UNITED ARTIST STUDIOS and UNITED ARTIST
13           FILM FESTIVAL marks, the UNITED ARTISTS Marks, or any other
14           mark, name, symbol, or logo that is a copy or colorable imitation of,
15           incorporates, or is confusingly similar to the UNITED ARTISTS Marks;
16        4. Schramm shall transfer to United Artists any and all domain names
17           confusingly similar to United Artists, including, but not limited to,
18
             theuaevent.com; theuafilmfestival.com; theunitedartistff.com;
19
             theunitedartistfilmfestival.com; uacorporateheadquarters.com;
20
             uacorporatestudios.com; uaentertainmentcorp.com; uaffevent.com;
21
             uafilmfestival.com; unitedartistdigitalstudios.com; unitedartistff.com;
22
             unitedartistfilmfestival.com; unitedartistmet.com;
23
             unitedartistmetropolitan.com; unitedartists41.com;
24
             unitedartistsdigital.com; unitedartistsentertainmentcorporation.com;
25
             unitedartistsreleasing.org; unitedartistsstudiocorporation.com; and
26
             unitedartiststudios.com;
27
28
                                             4
 Case 2:19-cv-00828-MWF-MAA Document 192 Filed 10/29/20 Page 5 of 5 Page ID #:4408




1         5. United Artists is entitled to recover from Schramm and Defendants
2            United Artist Studios LLC, United Artist Film Festival LLC, XLI
3            Technologies, Inc., and XL141 L.L.C., jointly and severally, profits in
4            the amount of $463,277.63; and
5         6. United Artists is awarded its costs as provided by law.
6
7
8    Dated: October 29, 2020       ______________________________
                                        MICHAEL W. FITZGERALD
9                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
